Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/29/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 6, 8-9 has/have been amended;
Claim(s) 4-5 is/are cancelled;
Claim(s) 1-3, 6-10 is/are presently pending.
The amendment(s) to claim(s) 1 is/are sufficient to overcome the claim objection(s) from the previous office action.
The amendment(s) to claim(s) 8 is sufficient to overcome the 35 U.S.C. 112 rejection of claim 8 from the previous office action.

Response to Arguments
With regard to claim rejections under 35 USC 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zegarelli (US 20170347956 A1; Filed 6/7/2016; cited in previous office action) in view of Rahman (US 20060166157 A1; 7/27/2006; cited in previous office action), further in view of Nordlander (US 5078153 A; 1/7/1992; cited in previous office action), and further in view of Trumbull (US 20130300345 A1; 11/14/2013).
Regarding claim 1, Zegarelli teaches a tooth-attach wearable device having a tooth attachment corresponding to a shape of a tooth (Fig. 1; Fig. 10C), the wearable device comprising: 
a sensor head configured to couple with one surface of the tooth attachment (Fig. 10C, 302), to be exposed inside the oral cavity (Fig. 10C, 302; [0005]-[0006]), and to sense a temperature of a user ([0151]), and to sense an engagement force between the tooth and the tooth attachment ([0089]; [0151]); and 
a sensor chip configured to couple with the sensor head (Fig. 12, 308; [0158]).
Zegarelli does not teach wherein a battery is provided to the sensor chip. Note that Zegarelli does teach a “power supply” (Fig. 12, 306). However, Rahman teaches in 
In the combination of Zegarelli and Rahman, Zegarelli teaches a communication controller provided to the tooth attachment (Fig. 12), and configured to store temperature information of the user sensed at the sensor head and to store magnitude information of the engagement force sensed at the sensor head ([0159]; [0151]; [0089]; [0148]-[0149]), and to transmit the stored temperature information and the stored magnitude information (Fig. 12).
In the combination of Zegarelli and Rahman, Zegarelli does not teach 
wherein the communication controller comprises a time measurer configured to measure an amount of time in which the tooth attachment is attached to the tooth, based on the temperature sensed at the sensor head, 
wherein a thermoelement is provided to the sensor head, the thermoelement generates electricity and supplies the generated electricity to the time measurer, 
wherein the time measurer measures and accumulates the amount of time only when the temperature sensed at the sensor head is within preset range.
However, Rahman teaches in the same field of endeavor (Abstract) wherein the communication controller comprises a time measurer configured to measure an amount 
wherein a thermoelement is provided to the sensor head (Fig. 9; [0039] “temperature sensor”), the thermoelement generates electricity ([0041] “Seebeck effect” reads on this claim recitation) and supplies the generated electricity to the time measurer (Fig. 9-10, compliance sensor 106 supplies to controller),
wherein the time measurer measures and accumulates the amount of time only when the temperature sensed at the sensor head is within preset range (Fig. 10; Fig. 12; [0039] “sensing a temperature at or near body temperature is indicative of properly wearing the medical device 102 and thus compliance”; [0040] “then the compliance monitor 104 will register that the medical device is currently in place and/or proper position”; [0061] “amount of time the medical device has been worn”; “at or near body temperature” reads on the recited “within preset range”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zegarelli to include these features as taught by Rahman because this enables monitoring of compliance for the oral appliance ([0010]; Fig. 12).
The combination of Zegarelli and Rahman does not teach wherein a piezoelectric element is provided to the sensor head, and the piezoelectric element senses an engagement force between a top surface of the tooth and the tooth attachment, and records presence or absence of bruxism and a bite force of the user. Note that Zegarelli teaches pressure sensor for sensing bruxism ([0035]; [0089]) and force sensor(s) ([0148]). However, Nordlander teaches in the same field of endeavor (Abstract; Fig. 1) a 
The combination of Zegarelli, Rahman, and Nordlander does not teach wherein an electric energy generated at the piezoelectric element with chewing pressure energy of the user is stored in the battery provided to the sensor chip. However, Trumbull teaches in the same field of endeavor (Fig. 4; Fig. 8A-8B) wherein an electric energy generated at the piezoelectric element with chewing pressure energy of the user is stored in the battery provided to the sensor chip (Fig. 9; [0009]-[0010]; [0041]; [0044]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zegarelli, Rahman, and Nordlander to include this feature as taught by Trumbull because this enables generating and storing electric charge from the user’s jaw/bite ([0009]-[0010]).
The combination of Zegarelli, Rahman, Nordlander, and Trumbull teaches the electric energy stored in the battery is supplied to the sensor head (Zegarelli Fig. 12, 306; Rahman Fig. 9; [0052]).
The combination of Zegarelli, Rahman, Nordlander, and Trumbull teaches wherein the sensor head is provided on an engagement surface of the tooth attachment 
Regarding claim 3, in the combination of Zegarelli, Rahman, Nordlander, and Trumbull, Zegarelli teaches wherein the communication controller comprises:
a data storage configured to store the temperature information of the user sensed at the sensor head as data ([0159]; [0151] “temperature”; claim 3); and
a data transmitter configured to remotely transmit the data stored in the data storage (Fig. 11-13; [0158]). 
Regarding claim 6, in the combination of Zegarelli, Rahman, Nordlander, and Trumbull, Zegarelli teaches wherein the sensor head is configured to sense biometric information of the user through contact between at least a portion of the exposed sensor head and the saliva of the user ([0004] “content in saliva”; [0006]; [0066] “saliva chemistry”; [0151] “saliva sensors”), and the communication controller is configured to store saliva information of the user sensed at the sensor head, and to transmit the stored saliva information (Fig. 12-14; [0158]-[0159]).
Regarding claim 9, in the combination of Zegarelli, Rahman, Nordlander, and Trumbull, Zegarelli teaches wherein the sensor head is configured to contact with at least one of a tooth, gums, and skin inside the oral cavity ([0005]), and to measure at least one of a blood pressure, an electrocardiogram (ECG), and a pulse ([0151] “pulse oximeters”).
Regarding claim 10, in the combination of Zegarelli, Rahman, Nordlander, and Trumbull, Zegarelli teaches at least one saliva container formed on the tooth attachment ([0085]; [0090]-[0091]; [0101]). 
The combination of Zegarelli, Rahman, Nordlander, and Trumbull does not teach and each saliva container provided around the sensor head in a shape of a bowl capable of containing the saliva of the user. However, Zegarelli teaches that the shape of the oral appliance can be adapted to any size and shape ([0092]) digitally designed and fabricated using 3D printing ([0083]; [0085]) and adapted as needed for the user ([0088] “are manufactured to account for…changes”). Therefore, the recited “in a shape of a bowl capable of containing the saliva of the user” is obvious since this is an obvious change in shape; MPEP 2111.04.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zegarelli, Rahman, Nordlander, and Trumbull as applied to claim 1 above, and further in view of Shimoyama (US 20140343373 A1; 11/20/2014; cited in previous office action) evidenced by Kim (Micromachining of Parylene C for bioMEMS; 12/15/2015; cited in previous office action).
Regarding claim 2, in the combination of Zegarelli, Rahman, Nordlander, and Trumbull, Rahman (relied upon for thermoelement) teaches wherein the thermoelement is exposed outside the tooth attachment (Fig. 5-7, sensor 106 is outside of tooth attachment). The combination of Zegarelli, Rahman, Nordlander, and Trumbull,does not teach a portion of the thermoelement is coated with a hydrophobic film. However, Shimoyama teaches in the same field of endeavor (Fig. 1; [0129]; [0133] “temperature . 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zegarelli, Rahman, Nordlander, and Trumbull as applied to claim 6 above, and further in view of Nagar (US 20120143021 A1; 6/7/2012; cited in previous office action).
Regarding claim 7, in the combination of Zegarelli, Rahman, Nordlander, and Trumbull, Zegarelli teaches wherein a chemical substance detection element is provided to the sensor head ([0004] “content in saliva”; [0006]; [0066] “saliva chemistry”; [0151] “saliva sensors”).
The combination of Zegarelli, Rahman, Nordlander, and Trumbull does not teach the chemical substance detection element measures a blood sugar of the user or measures at least one of an amount, a type, and a change of hormone by sensing glucose in the saliva. However, Nagar teaches in the same field of endeavor (Fig. 2D; [0110]) the chemical substance detection element measures a blood sugar of the user or measures at least one of an amount, a type, and a change of hormone by sensing 
Regarding claim 8, in the combination of Zegarelli, Rahman, Nordlander, Trumbull, and Nagar, Zegarelli teaches wherein the chemical substance detection element measures a bad breadth inside the oral cavity ([0078] “detect volatile sulfur compounds…which cause halitosis”; [0141] “Halitosis”; [0142] “oral malodor…bad breath”, “acetone breath”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792